Citation Nr: 9907514	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for VA nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to March 
1949.  

This appeal arises from a August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to basic 
eligibility for nonservice-connected pension benefits.  


FINDINGS OF FACT

The veteran served as an enlisted man in the Philippine 
Scouts from April 1946 to March 1949.


CONCLUSION OF LAW

The veteran's recognized service does not constitute active 
military service for purposes of VA nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.2, 3.3 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits may be paid to the surviving spouse of 
a veteran of a period of war who has the requisite service, 
or who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. §§ 1521, 1541 (West 1991).

The threshold question to be answered in this case is whether 
or not the veteran had the requisite service in order for the 
appellant to qualify for non-service-connected death pension 
benefits.  Certain types of service are excluded by law from 
constituting the requisite military service for the award of 
nonservice-connected pension benefits.  In order to qualify 
for VA benefits, a claimant must demonstrate that he, she, or 
the party upon whose service the claimant predicates the 
claim had basic eligibility for the benefits claimed.  A 
person seeking to establish veteran status must do so by a 
preponderance of the evidence, and the benefit-of-the-doubt 
doctrine is not applicable to that determination of status.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

The veteran's Separation Qualification Record reveals that he 
served on active duty from April 1946 to March 1949.  

A Request for Information Form was received from the National 
Personnel Records Center (NPRC).  It was dated in September 
1998.  According to the form the veteran had recognized 
service as a private with the Philippine Scouts from April 
1946 to March 1949.

The supporting documents submitted by the appellant also note 
that the veteran served from April 1946 to March 1949.  

The service department and the National Personnel Records 
Center (NPRC) have verified that the appellant's husband 
served in the Philippine Scouts after February 1946.  He does 
not have recognized service for nonservice-connected pension 
benefits.  

All enlistments and reenlistment of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, were 
made under the provisions of section 14, Public Law 190, 79th 
Congress, as it constituted the sole authority for such 
enlistments during that period.  38 C.F.R. § 3.8(b) (1995).  
Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval or air service for 
purposes of any of the laws administered by the Secretary 
except-- (1) with respect to contracts of National Service 
Life Insurance entered into (A) before May 27, 1946, (B) 
under section 620 or 621 of the National Service Life 
Insurance Act of 1940, or (C) under section 1922, and (2) 
chapters 11 and 13 (except section 1312 (a)).  38 U.S.C.A. 
§ 107(b) (West 1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) held in Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992), that the service department's 
findings as to the service of the veteran is binding on VA 
for the purposes of establishing service in the U.S. Armed 
Forces, Philippine Commonwealth Army, or Philippine 
guerrillas in the service of the U.S. Armed Forces.  The 
Court has held that a service department determination as to 
an individual's service shall be binding on VA, unless a 
reasonable basis exists for questioning it.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).

Inasmuch as the service of the appellant's spouse as a member 
of the Philippine Scouts does not meet the qualifying service 
requisite for entitlement to VA nonservice-connected pension 
benefits, the Board finds that the appellant does not meet 
the basic eligibility guidelines in the laws and regulations 
for VA nonservice-connected pension benefits.  The Court in 
Sabonis v. Brown, 6 Vet. App. 426 (1994), held that in a case 
where the law and not the evidence is dispositive, the claim 
should be denied on the basis that it is without legal merit.  
Therefore, the appellant's claim for basic eligibility for VA 
nonservice-connected pension benefits is denied.  


ORDER

Basic eligibility for non-service-connected pension benefits 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

